DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/25/2021 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot in view of a new grounds of rejection necessitated by the amendments to the claims.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11, 15-16, and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 11, the language “wherein the at least one pump is a peristaltic pump” is indefinite, because the language “at least one” encompasses the possibility of a plurality of pumps, but the phrase is one pump indicates that there is only a single pump. 

Claim 16 recites the limitation "the fetal tissue" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim. Claim 1, from which claim 16 depends, recites “fetal tissues” rather than “fetal tissue”. 
Regarding claim 21, the phrase "for example" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-13, 15, 17, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Fraser et al. (US Patent Application Publication 2003/0161816) in view of McAleer et al. (US Patent 4,028,190) (already of record).
Regarding claim 1, Fraser et al. discloses a device for isolating stem cells from tissue (Abstract, para. 45-46, 75) (Figs. 1-2, sheets 1-2 of 7), comprising:

at least one pump (para. 49, 103);
at least one reservoir for a tissue-disruption solution (called vial) (para. 92), which is connectable to the incubation chamber (12) (para. 92);
at least one reservoir (38) for a rinse solution (para. 83), which is connectable to the incubation chamber (12) (para. 83);
a control device (reads on a control unit) (para. 81); and
a mechanism for performing density gradient centrifugation to remove unwanted material (removal of impurities) (para. 45-49, 60, 102) (therefore, the device necessarily comprises a centrifuge for performing density gradient centrifugation, and this centrifuge meets the claimed means for the removal of impurities in a density gradient); and
a bioreactor (meets the limitation of a means for the expansion of isolated stem cells) (para. 62);
wherein the device is a closed system (Abstract, para. 16, 63, 75, 82, 88).
As to the preamble limitation of the device being for isolating stem cells from fetal tissues, this is a recitation of intended use of the claimed device and has therefore been given appropriate patentable weight. It has been held that a claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim (see MPEP 2114). Fraser et al. discloses that the device is for isolating stem cells from adipose tissue (Abstract) rather than fetal tissues; however, the prior art device is structurally capable of isolating stem cells from various tissues (e.g., fetal tissue instead of adipose tissue could be introduced into the container 12, 
As to the claim limitation of the accessibility of the fetal tissues for the tissue-disruption solution being ensured at all times, this is also a recitation of intended use of the claimed device. During operation, such accessibility could be ensured by providing a sufficient volume of tissue-disruption solution for any tissue within the container (12).
Fraser et al. is silent as to the incubation chamber comprising a rotating knife system for comminution of the fetal tissues and stirring of the tissue-disruption solution. However, Fraser et al. discloses that the device is configured such that tissue is disaggregated in the incubator (12) (para. 81, 92), and the invention of Fraser et al. encompasses “mincing” the tissue (para. 48).
McAleer et al. discloses a device for isolating cells from fetal tissue (col. 3 line 62-col. 4 line 36) (Fig. 1, sheet 1 of 5) comprising a temperature-controlled tank (13) comprising a rotating knife system (12) for comminution of the fetal tissue (col. 4 lines 17-27, col. 6 lines 1-48) (Fig. 1). In operation, tissue within the tank (13) is shredded (comminuted) and trypsin (tissue-disruption solution) is added (col. 4 line 17-col. 5 line 9). The rotating knife system advantageously results in the tissue being reduced into small pieces of high surface to volume ratio which in turn optimizes surface area for contact with the solution (Abstract). 
It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to modify the incubation chamber disclosed by Fraser et al. to comprise a rotating knife system for comminution of tissue, as taught by McAleer et al., in order to realize the “mincing” operation suggested by Fraser et al. and to yield high surface to volume ratio tissue pieces to increase the efficacy of the tissue disruption solution added to the incubation chamber. The rotating knife system taught by the prior art combination would be fully capable of stirring the tissue-
Regarding claim 2, Fraser et al. discloses wherein the incubation chamber (12) is a heatable tank (para. 81, 84).
Regarding claim 5, Fraser et al. discloses wherein the means for the removal of impurities in a density gradient is a centrifuge, as set forth above. 
Regarding claim 6, Fraser et al. discloses wherein the incubation chamber (12) comprises ports for lines and hoses (para. 84) (Fig. 2). 
Regarding claim 7, Fraser et al. discloses wherein the tissue-disruption solution and the rinse solution can be added to the incubation chamber (12) via the ports (para. 83-84, 92) (Figs. 1-2).
Regarding claim 8, Fraser et al. discloses wherein the incubation chamber comprises at least one outlet (comprising outlet leading to waste container 36) (para. 83-84, 90) (Figs. 1-2). 
Regarding claim 9, the limitation of a tissue-disruption suspension being transferred into other tanks via the outlet is a recitation of intended use of the device. Fraser et al. discloses that the tissue-disruption solution can be introduced into the incubation chamber, as set forth above, and that fluid from the incubation chamber can be transferred into another tank (36) via the outlet leading to the tank (para. 83-84, 90) (Figs. 1-2). Therefore, the device is fully capable of operating such that tissue-disruption suspension is transferred into other tanks via the outlet.
Regarding claim 10, Fraser et al. discloses wherein the device is the closed system, as set forth above, and is sterilizable (para. 85, 87).
Regarding claim 11, Fraser et al. discloses wherein the pump is a peristaltic pump (para. 49, 103). 

Regarding claim 13, Fraser et al. discloses wherein the at least one outlet comprises an outlet connected to the bioreactor (means for the expansion of the isolated cells) (para. 62, 77) (Fig. 1) by means of hoses (para. 62, 77, 84) (Fig. 1).
Regarding claim 15, Fraser et al. discloses wherein the tissue processed by the device is adipose tissue rather than fetal tissue selected from the group consisting of umbilical cord tissue, placenta tissue, tissue from the fetal membranes, and fetal lung tissue. 
Nonetheless, claim 15 is directed to a recitation of intended use of the device. As discussed in the rejection of claim 1, above, the device disclosed by Fraser et al. is structurally capable of isolating stem cells from various types of tissue. The incubation chamber (12) can accept up to 2L of tissue (para. 75), and during operation up to 2L of umbilical cord tissue, placenta tissue, tissue from the fetal membranes, or fetal lung tissue could be introduced to the incubation chamber and tissue-disruption solution could be introduced to the container to initiate isolation of stem cells therefrom as Fraser et al. discloses at para. 92.
Regarding claim 17, Fraser et al. discloses wherein the stem cells are mesenchymal stem cells (para. 11, 62, 75).
Regarding claim 21, the limitation of wherein cell-free products are obtained, such as, for example, conditioned, purified cell-culture medium or exosomes, is a recitation of intended use of the device. Fraser et al. discloses wherein the device comprises a bioreactor, as set forth above, and the bioreactor is fully capable of operating such that cell-free products are obtained (e.g., a sample of culture medium could be removed from the bioreactor and subsequently purified of cells). 

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Fraser et al. (US Patent Application Publication 2003/0161816) in view of McAleer et al. (US Patent 4,028,190) (already of record), as applied to claim 1, above, and in further view of Merchav et al. (US Patent 6,911,201) (already of record).
Regarding claim 14, Fraser et al. discloses the bioreactor, as set forth above, which is configured for the expansion of stem cells via culture within the bioreactor (para. 62). The expanded cells are ultimately harvested from the bioreactor (para. 62, 75).
Fraser et al. is silent as to a means for the in-line concentration of a culture supernatant after harvesting of expanded cells. 
Merchav et al. discloses a device for processing stem cells (col. 1 lines 11-17, col. 6 lines 50-59) (Fig. 1) comprising a bioreactor wherein stem cells are cultured (col. 6 lines 50-59, col. 14 line 39-col. 15 line 31, col. 16 line 65-col. 17 line 33). Merchav et al. discloses that stem cell-conditioned media is well known to have significant utility in the field of bioprocessing (col. 2 lines 54-67). To this end, Merchav et al. discloses including in the device an inline conditioned medium collecting/separating chamber (7) that receives culture supernatant from the bioreactor after harvesting the cultured stem cells (reads on the claimed means for the in-line concentration of the culture supernatant after harvesting of the expanded cells) for the purpose of collecting stem cell-conditioned media (col. 16 line 65-col. 17 line 33) (Fig. 1).
	It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to modify the device disclosed by Fraser et al. to comprise an inline conditioned medium collecting/separating chamber downstream of the bioreactor (reads on a means for the inline-concentration of culture supernatant after harvesting of expanded cells), as taught by Merchav et al., in order to allow for collection of valuable stem cell-conditioned medium products. 

Claims 16 is rejected under 35 U.S.C. 103 as being unpatentable over Fraser et al. (US Patent Application Publication 2003/0161816) in view of McAleer et al. (US Patent 4,028,190) (already of record) as evidenced by Moshiri et al. (Comprehensive Imaging Review of Abnormalities of the Umbilical Cord).
Regarding claim 16, Fraser et al. discloses wherein the tissue processed by the device is adipose tissue rather than at least one entire umbilical cord.
Nonetheless, claim 16 is directed to a recitation of intended use of the device. As discussed in the rejection of claim 1, above, the device disclosed by Fraser et al. is structurally capable of isolating stem cells from various types of tissue. The incubation chamber (12) can accept up to 2L of tissue (para. 75). Moshiri et al. provides evidence that the normal diameter of an umbilical cord is less than 2 cm and the length thereof is 50-60 cm (p. 182 col. 1 para. 1-col. 2 para 2). Modeling the cord as a cylinder, the expected volume thereof would be no more than                 
                    V
                    =
                    π
                    
                        
                            *
                            (
                            
                                
                                    2
                                
                                
                                    2
                                
                            
                            )
                        
                        
                            2
                        
                    
                    *
                    60
                
             = ~188 cm3. It is readily apparent that the volume of an umbilical cord is on the order of milliliters rather than liters and therefore, the incubation chamber disclosed by Fraser et al. would be fully capable of receiving an entire umbilical cord therein. During operation, the entire umbilical cord could be introduced to the incubation chamber and tissue-disruption solution could be introduced to the chamber to initiate isolation of stem cells therefrom as Fraser et al. discloses at para. 92.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOLLY KIPOUROS whose telephone number is (571)272-0658. The examiner can normally be reached M-F 8.30-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on 5712721374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HOLLY KIPOUROS/Primary Examiner, Art Unit 1799